Citation Nr: 1829121	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  13-10 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder, initially rated as 70 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty in the U.S. Army from March 1986 to March 1989 and from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The June 2011 rating decision granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 50 percent disability evaluation, effective October 19, 2010. 

In a January 2016 rating decision, the Veteran was granted an increased, 70 percent disability rating, effective October 19, 2010.  In February 2018, the Veteran was granted entitlement to service connection for alcohol use disorder, and the Veteran's PTSD was recharacterized as PTSD with alcohol use disorder.   The February 2018 rating decision also assigned a temporary total rating for the Veteran's PTSD with alcohol use disorder, effective February 11, 2013, in accordance with the provisions of 38 C.F.R. § 4.30.  As the Veteran has not been granted the maximum benefit allowed for his service-connected PTSD with alcohol use disorder, the claim for an increased disability rating remains on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters were previously before the Board in August 2015 and July 2016, wherein the Veteran's claims were remanded for additional due process considerations.  The case was returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's PTSD with alcohol use disorder most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and depression; total occupational and social impairment is not shown.

2.  The Veteran's service-connected disabilities render him unable to engage and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD with alcohol use disorder are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Codes 9411-8045 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's initial claim of entitlement to service connection, as well as the downstream claims of entitlement to an increased disability rating and TDIU; the letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded a VA examination responsive to his claim for an increased disability rating.  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file. The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2017); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disability on appeal has not materially changed and a uniform evaluation is warranted for the rating period on appeal.

As noted earlier, the Veteran is currently assigned a 70 percent disability rating for his PTSD with alcohol use disorder pursuant to Diagnostic Code 9411.

Diagnostic Code 9411 provides that, for a 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD with alcohol use disorder most closely approximates the criteria for the currently assigned 70 percent disability rating.  The Board finds that the Veteran's symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment.  Throughout the rating period on appeal, the Veteran's PTSD with alcohol use disorder has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as irritability, depression, anxiety, and sleep impairment, as demonstrated by the findings at the December 2010 and November 2015 VA examinations, as well as his VA treatment records.  
	
The Veteran complained of sleep impairment, irritability, survivor's guilt, anxiety, and depression at his psychiatric evaluations and in seeking treatment.  He also reported experiencing difficulty concentrating and loss of interest.  A 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experienced total occupational and social impairment due to his symptoms during the entire rating period on appeal.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's symptoms of PTSD with alcohol use disorder are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  However, the record does not show that these symptoms along with other symptoms of his PTSD with alcohol use disorder result in total occupational and social impairment.  Further, the most recent, November 2015 VA examination report indicates that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  

Although fluctuations in symptomatology and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiner's characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, his symptoms do not demonstrate such frequency, severity and duration to equate with total occupational and social impairment.   Accordingly, a higher rating than 70 percent for PTSD with alcohol use disorder is denied. 

Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

A TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  If there is only one service-connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard.  Unemployability is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment.'  38 C.F.R. § 4.16(a) (2017).

The Veteran seeks entitlement to TDIU based on his service-connected PTSD with alcohol use disorder and Grade II-IV lumbar spondylolisthesis with spondylolysis and lumbosacral strain.

The Veteran is assigned a 70 percent disability rating for his service-connected PTSD with alcohol use disorder and a 20 percent disability rating for his Grade II-IV lumbar spondylolisthesis with spondylolysis and lumbosacral strain.  As such, the Veteran meets the schedular criteria for TDIU.  

VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on the evidence of record, the Board finds that the Veteran's service-connected PTSD with alcohol use disorder and Grade II-IV lumbar spondylolisthesis with spondylolysis and lumbosacral strain render him unable to obtain or sustain substantially gainful employment.  Specifically, the Board notes that the November 2015 VA PTSD examination report reflects that the VA examiner found that the Veteran's history and examination findings supported the contention that the Veteran's service-connected PTSD with alcohol use disorder renders him unemployable.  In this regard, the Board notes that the November 2015 VA examiner noted that the Veteran would have difficulty with obtaining and maintaining employment as because his PTSD with alcohol use disorder causes difficulty in establishing and maintaining effective work and social relationships, and makes it difficult for the Veteran to adapt to stressful circumstances, including work.  The VA lumbar spine examiner also noted that the Veteran would be unable to perform activities involving heavy lifting or exertion.  

Given the evidence, the Board finds that he is entitled to TDIU.  Accordingly, entitlement to TDIU is granted.



ORDER

Entitlement to a disability rating in excess of 70 percent rating for PTSD with alcohol use disorder is denied.

Entitlement to TDIU is granted.
 






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


